UNITED STATES DISTRICT COURT AUG 13 2019
————ee Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

Robert Heard, )
Plaintiff, )
V. Civil Action No. 19-2053 (UNA)
Mexicans et al.,
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the case
will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a
complaint upon determining that it, among other enumerated grounds, is frivolous.

Plaintiff, a resident of Gainesville, Georgia, has sued once again “Mexicans” and
“Central Americans.” Compl. Caption.; cf Heard v. Mexicans, No. 19-cv-1213 (UNA) (D.D.C.)
(case caption). He has added to the defendants’ list in this case “South Americans,” “Muslims
(in and out of America),” “Political Entities” and two individuals. Compl. Caption. Like the
prior action, which was found to be frivolous and dismissed with prejudice, the instant complaint
consists largely of nonsensical statements lacking “an arguable basis either in law or in fact.”
Neitzke v. Williams, 490 U.S. 319, 325 (1989). Consequently, it too will be dismissed with
prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with
prejudice is warranted upon determining “that ‘the allegation of other facts consistent with the

challenged pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States
Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation omitted)). A separate Order

accompanies this Memorandum Opinion.

{ik 6A—

United Stétes District Judge

 

Date: August G. 2019
